Citation Nr: 1706536	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a nasal disorder, to include as due to paint fumes, asbestos, and radiation exposures.

2.  Entitlement to service connection for a sleeping disorder, to include as due to paint fumes, asbestos, and radiation exposures.

3.  Whether new and material evidence has been received to reopen a claim of service connection for obstructive sleep apnea.

4.  Entitlement to a rating in excess of 10 percent for hypertension.

5.  Entitlement to an initial compensable rating for spindle cell neoplasm with features of dermatofibroma sarcoma protuberans.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2010 rating decisions of the VA Regional Office (RO) in Atlanta, Georgia.  

In June 2016, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board observes that the Veteran filed a claim seeking service connection for a psychiatric disorder, to include chronic pain syndrome, as secondary to the service-connected spindle cell neoplasm with features of dermatofibroma sarcoma protuberans in July 2016.  He was afforded a VA examination in August 2016; a positive nexus opinion was provided.  In an October 2016 letter, the RO informed the Veteran that his claim for a mental health condition was currently on appeal.  It appears that the RO construed the Veteran's claim for service connection for a sleeping disorder as service connection for a psychiatric disorder.  However, a review of the Veteran's contentions in connection with this appeal does not indicate that his claimed sleeping disorder is a psychiatric disorder.  The June 2010 rating decision on appeal, as well as subsequent readjudications in a Statement of the Case (SOC) and Supplemental SOC (SSOC) did not discuss a psychiatric disorder in connection with the Veteran's claim for a sleeping disorder.  Therefore, the Board does not consider the Veteran's claim for service connection for a sleeping disorder to encompass service connection for a psychiatric disorder, to include chronic pain syndrome, as secondary to the service-connected spindle cell neoplasm with features of dermatofibroma sarcoma protuberans.

Consequently, in light of the above, the Board considers the issue of service connection for a psychiatric disorder to have been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for a nasal disorder and higher ratings for hypertension and spindle cell neoplasm with features of dermatofibroma sarcoma protuberans being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By an unappealed September 1998 rating decision, the RO denied service connection for obstructive sleep apnea on the basis that there was no evidence showing a confirmed diagnosis.

2.  Evidence received after the September 1998 denial relates to unestablished facts necessary to substantiate the claim of service connection for obstructive sleep apnea and raises a reasonable possibility of substantiating the underlying claim.

3.  Obstructive sleep apnea was not present during the Veteran's service and did not develop as a result of any incident during service.

4.  The Veteran has not had a sleeping disorder other than obstructive sleep apnea at any time since filing his claim for compensation.


CONCLUSIONS OF LAW

1.  The RO's September 1998 denial of service connection for obstructive sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2016).  

2.  Evidence received since the final September 1998 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Obstructive sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  A sleeping disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in an SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

As regards the petition to reopen, as the Board is reopening the Veteran's claim, no discussion of VA's duties to notify and assist with regards to new and material evidence claims is necessary.  

Regarding the issues of service connection being decided herein, October 2009 and March 2010 letters was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs) and post-service medical records were obtained.  A pertinent VA opinion regarding the issue of service connection for obstructive  sleep apnea was obtained in March 2015.  38 C.F.R. § 3.159(c)(4).  The VA opinion obtained in this case is sufficient, as the examiner reviewed the evidence and offered a well-supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of service connection for obstructive sleep apnea adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that a medical opinion on the questions of service connection for a sleeping disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: 1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing any diagnosed sleeping disorder other than obstructive sleep apnea.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

      A.  New and Material Evidence

Service connection for obstructive sleep apnea was initially denied in September 1998 because the evidence did not show a confirmed diagnosis of obstructive sleep apnea.  After receiving notice of that decision, the Veteran did appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the September 1998 rating decision consisted of the Veteran's STRs.  His STRs showed that he complained of breathing difficulties on occasion in December 1993.  The diagnosis was questionable obstructive sleep apnea.  The Veteran's September 1998 separation examination showed clinically normal systems except for mouth and throat; a long-hanging uvula was noted.  In his report of medical history, he answered yes to shortness of breath, but denied frequent trouble sleeping; obstructive sleep apnea by history was noted.  The Veteran's STRs did not include any sleep study confirming a diagnosis of obstructive sleep apnea.  

Accordingly, at the time of the denial in September 1998, the claims folder contained no competent evidence that the Veteran had a confirmed diagnosis of obstructive sleep apnea.  Thus, the RO, in September 1998, denied service connection.  The Veteran did not appeal the RO's decision as to that issue, and that denial became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2016).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for obstructive sleep apnea was received prior to the expiration of the appeal period.  The September 1998 rating decision is thus final.  

The relevant evidence received since the denial consists of a July 2013 sleep study showing a confirmed diagnosis of mild obstructive sleep apnea.  

The evidence of record obtained since the September 1998 rating decision shows a current diagnosis of obstructive sleep apnea confirmed by a sleep study.  Thus, this newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection for obstructive sleep apnea.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  

In reopening the Veteran's claim, the Board acknowledges that copies of STRs were received in connection with his petition to reopen.  Pursuant to 38 C.F.R. § 3.156(c), additional relevant service records require reconsideration as opposed to reopening of a previously denied claim.  However, as these additional STRs are duplicates of those already considered at the time of the September 1998 rating decision, reopening as opposed to reconsideration of this claim is proper.  

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

		1.  Obstructive Sleep Apnea

Although the AOJ did not expressly reopen the Veteran's previously denied claim, in a March 2016 SSOC, this claim was considered on the merits.  Consequently, there is no prejudice from the Board's also addressing the merits of the claim.  Cf. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (Board must consider possible prejudice from reaching merits of underlying claim where RO denied application to reopen).

The Veteran's STRs include his January 1983 enlistment examination, revealed all clinically normal pertinent systems.  In his accompanying report of medical history, the Veteran denied shortness of breath and frequent trouble sleeping.  Examinations in May 1986, November 1987, and August 1989 all continued to reveal clinically normal pertinent systems.  In his November 1987 report of medical history, the Veteran denied shortness of breath and frequent trouble sleeping.  In his August 1989 report of medical history, he again denied frequent trouble sleeping, but answered yes to shortness of breath.  He reported having shortness of breath when painting that lasted only a few seconds.  A November 1992 report of medical history again shows that he denied shortness of breath and frequent trouble sleeping.  An undated report of medical history shows a denial of frequent trouble sleeping and yes to shortness of breath; the Veteran reported being awakened three times over the past seven years with shortness of breath that resolved spontaneously.

A December 1993 record shows that the Veteran reported breathing difficulty on occasion.  He was diagnosed with questionable obstructive sleep apnea.  A September 1995 examination, as well as his September 1998 retirement examination, revealed all clinically normal pertinent symptoms except for an abnormal mouth and throat in September 1998; a long-hanging uvula was noted.  His September 1995 report of medical history shows that he denied shortness of breath and frequent trouble sleeping.  The Veteran continued to deny frequent trouble sleeping in his September 1998 retirement report of medical history, but answered yes to shortness of breath.  Obstructive sleep apnea by history, not considered disabling was noted.  The Veteran's STRs do not include any sleep study confirming a diagnosis of obstructive sleep apnea.

Post-service medical records show a diagnosis of sleep apnea beginning in April 2000.  The first sleep study performed was in September 2010.  The diagnosis was no sleep disordered breathing with fragmented sleep structure and clinical history of restless legs syndrome.  The sleep study summary shows that the study was negative for sleep apnea.  A second sleep study in July 2013 revealed a diagnosis of mild obstructive sleep apnea.  No opinion regarding the etiology was provided.  None of the Veteran's treatment records contain any opinion relating his currently diagnosed obstructive sleep apnea as having its onset during the Veteran's military service or as being otherwise related to his service.  

A VA medical opinion was obtained in March 2015.  The examiner opined that it was less likely as not that the Veteran's obstructive sleep apnea was due to his active duty.  The examiner discussed the December 1993 treatment record; September 1998 retirement examination; September 2010 sleep study; and July 2013 sleep study.  The examiner opined that there was no objective evidence of claimed obstructive sleep apnea for the Veteran while on active duty.  The examiner reported that obstructive sleep apnea was diagnosed by polysomnography only.  The examiner noted that the polysomnography done in 2010 was negative and that that was many years status post active duty service.  The examiner noted that the Veteran had another polysomnography done in 2013 that showed mild obstructive sleep apnea, but this was three years later.  The examiner opined that, per objective evidence, the Veteran did not have obstructive sleep apnea in 2010, and only mild obstructive sleep apnea in 2013.  The examiner reiterated that both polysomnographs were done many years status post active duty.  The examiner opined that symptoms alone did not diagnose obstructive sleep apnea.  The examiner reported that per objective evidence, mild obstructive sleep apnea was diagnosed in July 2013, 13 years status post active duty service.  The examiner opined that a link to military service was not proven.  The examiner concluded that there was no objective evidence of a chronic debilitating obstructive sleep apnea condition beginning on active duty and of that very same condition continuing status post active duty service.

At his hearing, the Veteran testified that the military would never send him to a sleep study.  June 2016 Hearing Transcript (T.) at 6.  He testified that he first started getting treatment in 2013.  Id. at 10.  The Veteran testified that he first started noticing symptoms during service.  Id. at 11.  He testified that the symptoms he had in service are the same as those he currently experiences.  Id. at 12.  

Based on a review of the evidence, the Board concludes that service connection for obstructive sleep apnea is not warranted.  Although the Veteran has been diagnosed with obstructive sleep apnea, the evidence does not show that it is related to his military service.

In this case, the evidence shows that the Veteran's obstructive sleep apnea was not incurred during his military service or is otherwise related to his military service.  As noted above, throughout the Veteran's military service, all of his examinations including his September 1998 retirement examination showed normal pertinent systems.  The Board acknowledges the diagnosis of questionable sleep apnea in December 1993, as well as the Veteran's reports of shortness of breath in his August 1989, September 1998, and the undated reports of medical history.  The Board also acknowledges that his September 1998 retirement report of medical history showed that obstructive sleep apnea by history was noted.  Despite the diagnoses of obstructive sleep apnea, there are no sleep studies during the Veteran's service confirming a diagnosis.  In this regard, the Board acknowledges the Veteran's testimony that he was never sent for a sleep study during service.  However, as noted by the VA examiner in providing a negative opinion, the September 2010 sleep study clearly showed that the Veteran did not have obstructive sleep apnea at that time.  

None of the Veteran's records contain any opinion relating obstructive sleep apnea as having its onset during the Veteran's military service or as being otherwise related to his military service.  The only medical opinion of record, that of the 2015 VA examiner, shows that the Veteran's currently diagnosed obstructive sleep apnea is not related to his military service.  The examiner reviewed the evidence, specifically noting the in-service diagnosis, retirement examination, and retirement report of medical history, yet still provided a negative nexus supported by a thorough rationale.  As such, the Board accords this opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  It is also uncontradicted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.)

Even with considering the diagnosis during service, in light of the uncontradicted VA examiner's opinion, as well as the negative 2010 sleep study, the evidence weighs against a finding that the Veteran's obstructive sleep apnea was incurred during his miliary service.  Here, the first evidence of obstructive sleep apnea confirmed by sleep study (as required for a diagnosis as per the VA examiner) is not until 2013.  

The overall evidence of record as discussed above weighs against a finding of obstructive sleep apnea being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between obstructive sleep apnea and the Veteran's active duty, service connection for obstructive sleep apnea is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of obstructive sleep apnea, the question involved is medically complex, and accordingly the Board assigns greater weight to the 2015 VA examiner's opinion than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiner.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

Without competent and credible evidence of an association between obstructive sleep apnea and the Veteran's active duty, service connection for obstructive sleep apnea is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for obstructive sleep apnea.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for obstructive sleep apnea is denied.  See 38 U.S.C.A § 5107 (West 2014).  

		2.  Sleeping Disorder

Since the Board has denied service connection for obstructive sleep apnea, this portion of the decision will focus on sleeping disorders other than obstructive sleep apnea.

As discussed above, the Veteran's examinations throughout his service revealed clinically normal pertinent symptoms.  He denied frequent trouble sleeping in all of his reports of medical history.  His STRs show reports of exposure to asbestos.  In his September 2009 claim, the Veteran reported exposure to paint fumes and radiation in addition to asbestos.

The September 2010 sleep study showed clinical history of restless legs syndrome; however, the July 2013 sleep study showed periodic limb movement of sleep index of zero per hour and no diagnosis of restless legs syndrome.  Post-service medical records show no treatment for, or diagnosis of, any sleeping disorder other than obstructive sleep apnea.  

Neither the Veteran nor his representative have submitted any statements, or any other evidence, suggesting a confirmed diagnosis of a sleeping disorder other than obstructive sleep apnea.  At the 2016 hearing, the Veteran's wife discussed him having problems with snoring and quitting breathing during the night.  T. at 13.  However, neither the Veteran's testimony nor his wife's testimony referred to any other sleeping disorder other than obstructive sleep apnea.  

Based on a review of the evidence, the Board concludes that service connection for a sleeping disorder is denied.  While the Veteran was exposed to asbestos in service and has reported exposure to paint fumes and radiation as well, a confirmed diagnosis of a sleeping disorder other than obstructive sleep apnea has not been shown at any time since the claim for service connection.  

In this case, none of the Veteran's post-service treatment records have shown any confirmed diagnosis of a sleeping disorder other than obstructive sleep apnea.  In this regard, the Board acknowledges the noted clinical history of restless legs syndrome in 2010.  However, the Veteran's voluminous treatment records do not show restless legs syndrome, nor did the 2013 sleep study.  Additionally, the Veteran himself has not identified any other sleeping disorder besides obstructive sleep apnea.  Consequently, the overall evidence of record fails to support a finding that the Veteran currently has, or has ever had, a sleeping disorder other than obstructive sleep apnea since filing his claim for service connection.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a sleeping disorder other than obstructive sleep apnea at any time during the appeal period.  

At no time since the Veteran filed his claim for service connection for a sleeping disorder in September 2009 has such disability other than obstructive sleep apnea been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a sleeping disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a sleeping disorder is denied.  See 38 U.S.C.A §5107.


ORDER

New and material evidence having been received, the claim for service connection for obstructive sleep apnea is reopened.  

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for sleeping disorder, to include as due to paint fumes, asbestos, and radiation exposures, is denied.


REMAND

Regrettably, a remand is necessary for the remaining issues.  Regarding the issue of service connection for a nasal disorder, the Veteran's STRs show exposure to asbestos, and he has reported exposure to paint fumes and radiation as well.  Post-service treatment records show that the Veteran was diagnosed with sinus allergies in April 2000 and had a septoplasty in June 2000.  The Veteran contends that he continues to have nasal problems.  See, e.g., March 2013 substantive appeal.  In light of the above, the Board concludes that a remand is necessary to afford the Veteran a VA examination to determine if he has a current nasal disorder, and, if so, whether it is related to his military service.  

As for the Veteran's claims for higher ratings for his hypertension and spindle cell neoplasm with features of dermatofibroma sarcoma protuberans, he was afforded VA examinations for those disabilities in April and August 2010, respectively.  As the Veteran's testimony at his June 2016 hearing suggests that those disabilities may have worsened, the Board finds that a remand for new examinations to ascertain the current levels of severity is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Gainesville VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed nasal disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed nasal disorder had its onset in service or is related to the Veteran's military service, to include being due to any reported paint fumes, asbestos, and radiation exposures.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Accord the Veteran an appropriate VA examination(s) to determine the severity of the service-connected hypertension and skin disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  

The examiner(s) is requested to report all pertinent manifestations and symptomatology of the service-connected hypertension and spindle cell neoplasm with features of dermatofibroma sarcoma protuberans disabilities. 

A) For the Veteran's hypertension, the examiner should comment as to whether the Veteran has diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; a history of diastolic pressure predominantly 100 or more and requires continuous medication for control; diastolic pressure predominantly 110 or more; systolic pressure predominantly 200 or more; diastolic pressure predominantly 120 or more; or diastolic pressure predominantly 130 or more.

B) For the Veteran's spindle cell neoplasm with features of dermatofibroma sarcoma protuberans, the examiner should describe all current manifestations associated with the Veteran's scar, including the specific size of the scar or the size of the area affected; whether it causes limitation of motion (if so, perform range of motion studies of the affected part); whether it is unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated.  The extent of any disfigurement or deformity resulting from the scar should be annotated in the examination report.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the examination reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.
The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


